Exhibit 10.39

Summary of Compensation Arrangements for Certain Named Executive Officers

Set forth below is a summary of the compensation paid by MEMC Electronic
Materials, Inc. (the “Company”) to the executive officers to be named in the
Company’s 2009 annual proxy statement who are not covered by current employment
agreements, as of the date of filing of the Company’s Annual Report on Form 10-K
for the year ended December 31, 2008 (the “Form 10-K”) and are continuing as an
executive officer of the Company in 2009. Each of these executive officers is an
employee at will whose compensation and employment status may be changed at any
time in the discretion of the Company’s Board of Directors.

Base Salaries. These executive officers receive base salaries in the amounts
indicated below:

 

Name and Position

   2009 Base Salary
Amount

Mignon Cabrera, Senior Vice President, Human Resources

   $ 244,000

Michael Cheles, Vice President, Information Technology and CIO

   $ 237,000

Kenneth H. Hannah, Senior Vice President and Chief Financial Officer

   $ 441,000

John A. Kauffmann, Senior Vice President, Sales and Marketing

   $ 340,000

Bradley D. Kohn, Vice President, General Counsel and Corporate Secretary

   $ 273,000

Shaker Sadasivam, Senior Vice President, Research and Development

   $ 348,000

The Compensation Committee adjusts these base salaries from time to time as the
Committee deems appropriate, generally annually each year in January. In January
2009, however, the Committee decided that in light of the current worldwide
economic climate in January 2009 and limited visibility of future Company
performance for 2009 due to this climate, no increase in the executive officers’
base salaries would be made at that time.

Incentive Awards. These executive officers are also eligible to participate in
the Company’s incentive compensation plans as provided in the terms of such
plans, including the Company’s short term incentive awards plan (which provides
for cash incentive awards) and the Company’s long-term incentive awards plan
(e.g., the Company’s 2001 Equity Incentive Plan). Such plans, and any forms of
awards thereunder providing for material terms, are included as exhibits to the
Form 10-K as appropriate.

Pension Plan. These executive officers are also eligible to participate in the
Company Pension Plan on the same terms as the Company’s other covered employees.
Because they commenced employment after December 31, 2001, Ms. Cabrera,
Mr. Cheles, Mr. Hannah and Mr. Kohn are not covered by the MEMC Pension Plan.

Relocation Payments. From time to time the Company makes payments to executive
officers to cover relocation expenses.